Citation Nr: 0831328	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability, status post surgery.

2.  Entitlement to service connection for a right knee 
disability, status post surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A Board hearing, held by the undersigned, was held in 
Columbia, South Carolina in October 2007.  A copy of the 
transcript has been associated with the claims file.

In July 2008, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2007).  The VHA expert provided a response 
thereafter.  The Board then provided a copy of the opinion to 
the veteran to review and an opportunity to respond.  A 
response was received from the veteran's representative in 
August 2008.


FINDINGS OF FACT

1.  In October 1970, the Board denied entitlement to service 
connection for a right knee disability, status post surgery.  

2.  Evidence submitted since the Board's October 1970 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  A disability of the knee (right knee meniscectomy) was 
not noted at the time of entry into active service, but the 
probative evidence clearly and unmistakably establishes that 
veteran's right knee disability existed before examination, 
acceptance and enrollment.

4.  The probative evidence establishes that the preexisting 
right knee disability was aggravated during active service 
beyond its natural progression.


CONCLUSIONS OF LAW

1.  The October 1970 Board decision, in which the Board 
denied service connection for a right knee disability, status 
post surgery, is final.  38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2007).

2.  New and material evidence has been received since the 
Board's October 1970 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  A preexisting right knee disability was aggravated during 
active service. 38 U.S.C.A. §§ 1111, 1131, 1132, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  In the instant case, the appellant's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.


New and Material Evidence

In October 1970, the Board denied service connection for a 
right knee disability.  The October 1970 Board decision is 
final.  38 U.S.C.A. § 7104(b).  

Although Board decisions are final, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In this case, the veteran's claim was denied 
because, according to the Board, it was clear from the 
evidence of record that the veteran's right knee injury 
preexisted his period of active service, that his knee was 
not subjected to undue trauma while in service, and that 
aggravation of the knee during his period of service could 
not be established.  

Since the prior final decision, evidence has been added to 
the claims file.  In November 1970, a physician at York 
General Hospital, noting the veteran's pre-induction surgery 
to repair his right anterior cruciate ligament, noted that 
the veteran did not experience further complications until he 
entered service.  Further, a February 2004 medical evaluation 
by the veteran's private physician, Dr. W.L.L., M.D., noted 
that the veteran most likely experienced degenerative changes 
in the right knee prior to a motor vehicle accident of 
February 2000.  

This additional evidence is new and material, in that it 
includes competent evidence that cures the prior evidentiary 
defect.  

Thus, competent medical evidence currently of record cures a 
prior deficiency, as medical opinions now of record presented 
the possibility that the veteran's preexisting knee injury 
may have been aggravated during his of active service.  
Therefore, new and material evidence has been received since 
the Board's October 1970 decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Service Connection

The veteran served on active duty from February 1970 to April 
1970.  His February 1970 enlistment examination was silent as 
to any preexisting injury.  However, service medical records 
from March 1970 noted that the veteran provided a history of 
a right knee meniscetomy prior to service.  In fact, records 
received from York General Hospital so show that the veteran 
underwent surgery of the right knee in May 1969.  Other 
service medical records from March 1970 report intermittent 
locking of the right knee, though no significant changes were 
noted in the x-rays.  A March 1970 consultation report showed 
no atrophy or effusion, with a negative McMurray's test and 
no collateral instability.

Following his separation from service, the veteran's right 
knee required additional surgery.  In November 1970, a 
physician at York General Hospital removed a loose body in 
his right knee.  Chondromalacia of the patella was discovered 
as well, and that condition was treated during the operation.  
The physician, noting the veteran's pre-induction surgery to 
repair his right anterior cruciate ligament, noted that the 
veteran did not experience further complications until he 
entered service.  At which time, his right knee started to 
bother him again.

A February 2004 medical evaluation by the veteran's private 
physician, Dr. W.L.L., M.D., noted that the veteran most 
likely experienced degenerative changes in the right knee 
prior to a motor vehicle accident of February 2000.  However, 
the physician did not opine as to when the degenerative 
changes may have taken place.

An October 2007 letter from another private physician, Dr. 
W.S.L., M.D., noted that the veteran has a current diagnosis 
of severe, disabling, degenerative arthritis in both knees.  

According to the veteran's testimony during an October 2007 
Board hearing, he had a surgically-repaired right knee 
disability prior to his entry to active duty.  He stated that 
he aggravated his right knee condition during basic training, 
popping both knees out of place after a fall on the obstacle 
course, and that his right knee was worse following the 
incident.  

A June 2008 VHA opinion noted that the veteran sustained his 
initial right knee injury, a disruption of the medial 
patellar retinaculum and lateral patellar subluxation, in 
1969.  However, it was noted that a disorder characterized by 
increased locking and loose body chondral injury was likely 
associated with, or was advanced by, the up-tempo activities 
of initial combat training.  It was further noted that, 
following a review of the available records, the locking 
episodes of the veteran's right knee increased in frequency 
and severity, both in terms of function, pain, and 
reliability.  The examiner stated that it was reasonable to 
conclude that repeated episodes of locking and catching, 
whereby the locked or caught fragment abraded/sheared/crushed 
the adjacent articular cartilage, would damage the articular 
surfaces of the knee.  It was noted that such a change would 
be permanent.  The examiner opined that, based on available 
information, the veteran's boot camp training probably did 
aggravate his knee condition, though the degree to which the 
condition of the right knee was aggravated is indeterminate.  

The Board notes that, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

VA's General Counsel held, in part, that 38 C.F.R. § 3.304(b) 
was inconsistent with 38 U.S.C.A. § 1111 to the extent that 
it stated that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  The General 
Counsel indicated that in order to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, the VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
indicated that the claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Accordingly, the General Counsel held that section 
3.304(b) was therefore invalid and should not be followed. 
VAOPGCPREC 3-2003 (2003).  The Board also notes that the 
Court of Appeals for the Federal Circuit reached the same 
conclusion in 2004, by holding that "the government must 
show clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir., 2004).  The Court went further to hold that "if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.   

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The Board notes that under 38 C.F.R. § 3.304(b)(1), a history 
of the preservice existence of conditions recorded at time of 
examination alone does not constitute a notation for purposes 
of the presumption.  However, it will be considered with 
other clinical observations made at the time of the 
examination.  

In this case, a service medical record from March 17, 1970 
noted that the veteran acknowledged that he underwent surgery 
for his right knee in May 1969, following a March 1969 
baseball injury and prior to his entrance into active duty.  
That report was supported by the veteran's testimony during 
his October 2007 Board hearing.  Therefore, the presumption 
of soundness has been rebutted and the question at issue is 
whether the veteran's preexisting right knee disability was 
permanently worsened, beyond its natural progression, as a 
result of his period of service.  

As noted above, the veteran's service medical records of 
March 1970 report intermittent locking of the right knee.  
Following post-service right knee surgery, the operating 
physician, noting the veteran's pre-induction surgery to 
repair his right anterior cruciate ligament, noted that the 
veteran did not experience further complications until he 
entered service, when his right knee started to bother him 
again.  Dr. W.L.L., M.D. opined during the veteran's February 
2004 medical evaluation that the veteran most likely 
experienced degenerative changes in the right knee prior to a 
motor vehicle accident of February 2000.  


Further, the June 2008 VHA opinion noted that the veteran's 
injury was likely associated with, or was advanced by, combat 
training.  It was further noted that, following a review of 
the available records, the locking episodes of the veteran's 
right knee increased in frequency and severity during his 
period of service.  The examiner stated that it was 
reasonable to conclude that repeated episodes of locking and 
catching permanently damaged the articular surfaces of the 
knee.  It was noted that such a change would be permanent.  
The examiner opined that, based on available information, the 
veteran's boot camp training most likely aggravated his knee 
disorder.  

In sum, private and VA medical evidence dated after the 
veteran was discharged from service satisfies the directives 
of Hickson, in that the record contains medical evidence of a 
current right knee disability, medical evidence of in-service 
aggravation of a right knee disability, and a medical nexus 
between the claimed in-service aggravation and the present 
level of the veteran's right knee disability.  See Hickson.  
Accordingly, service connection for a right knee disability 
is granted.


ORDER

The application to reopen the claim of service connection for 
a right knee disability, status post surgery, is granted.

Entitlement to service connection for a right knee 
disability, status post surgery, is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


